COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ted B. Lyon III v. Building Galveston, Inc.

Appellate case number:      01-19-00571-CV

Trial court case number:    10-CV-2353

Trial court:                405th District Court of Galveston County

       Ted B. Lyon III filed a notice of appeal of the trial court’s final judgment after
remand, signed on May 8, 2019. See TEX. R. APP. P. 25.1(a), 26.1. Building Galveston,
Inc. then filed its notice of appeal. See id. 25.1(a), 26.1(d). Lyon has filed an unopposed
motion for an extension of time to October 8, 2019, to file his appellant’s brief and to
permit Building Galveston “to brief its cross-appeal with its appellee’s brief.”
       We deny the request to brief the “cross-appeal with [the] appellee’s brief” and
grant the request for an extension of time to file appellant’s brief. The appeal will
proceed under the applicable Texas Rules of Appellate Procedure. Accordingly, Lyon’s
appellant’s brief and Building Galveston’s appellant’s brief are due on October 8, 2019.
See TEX. R. APP. P. 9.4(i), 38.6(a), (d). Any appellee’s brief will be due within 30 days
of the filing of an appellant’s brief. See id. 9.4(i), 38.6(b); see also 38.6(d). And the
parties may file any reply briefs in accordance with Texas Rules of Appellate Procedure
9.4(i)(C) and 38.6(c).
       It is so ORDERED.

Judge’s signature: ___/s/ Russell Lloyd______
                    Acting individually      Acting for the Court


Date: ___August 29, 2019_




                                            1